UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other jurisdiction ofincorporation) (Commission file No.) (IRS EmployerI.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On October 10, 2013, we filed a Current Report on Form 8-K (the “Current Report”) disclosing that we entered into a joint venture and the purchase by the venture of a 798 unit multi-family property located at 6425 Westheimer Rd., Houson, TX, (“The Palms on Westheimer Apartments” or the “Property”) for a contract purchase price of $32.8 million, of which $24.1 million was financed with mortgage debt. We are filing this amendment to the Current Report to include under (i) Item 9.01(a), audited statement of revenues and certain expenses of the Property and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition of the Property. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired-The Palmson WestheimerApartments Page (i) Independent Auditor’s Report 1 (ii) Statements of Revenues and Certain Expenses for the year ended December 31, 2012 and the sixmonths ended June 30, 2013 (Unaudited) 2 (iii) Notes to Statements of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Consolidated Financial Statements. (i) Pro Forma Consolidated Balance Sheet at June 30, 2013 6 (ii) Pro Forma Consolidated Statements of Income: For the year ended September 30, 2012 7 For the nine months ended June 30, 2013 8 (iii) Notes to Pro Forma Consolidated Financial Statements 9 (c) Exhibits Exhibit No.
